DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 14, 2022.
Claims 21-40 are pending in this action. 


Terminal Disclaimer
The terminal disclaimer filed on February 14, 2022 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration date of US 11,164,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a system to mix audio signals, where the system matches, based on a policy, an identifier of the digital component device to first audio chime stored in the memory of the client device, the system determines, based on a characteristic of the first audio chime, configuration to combine the digital component with the first audio chime. The prior art of record fails to teach or fairly suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 22, 2022							

/ABUL K AZAD/Primary Examiner, Art Unit 2656